Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim status:
Claims 15 – 40 are previously canceled.
Claims 8 – 14 are previously withdrawn.
Claims 1 – 14 are pending. Claims 1 – 7 are examined as following.

Priority
Receipt is acknowledged of applicant’s claim of benefit and certified copies of papers required by 37 CFR 1.55: JP 2016-014508, JP 2016-014496, JP 2016-014499, JP 2016-014500, JP 2016-014504, and JP 2016-014513.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 05/19/2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 2 are rejected under 35 U.S.C. 103 as being unpatentable over NAKANO ET AL (US 2011/0266261 A1, previously cited), in view of ABOSHI ET AL (US 2014/0333902 A1, newly cited).
Regarding claim 1, Nakano discloses
	a laser processing device [laser machining device 200, fig. 7] comprising:
	a device frame [housing 231 between laser light source 202 and drive unit 232, fig. 7];
	a support unit attached to the device frame and configured to support [stage 111,  together with housing 231 to make up laser machining device 200, fig. 7] an object to be processed [object 1, fig. 7];
	a laser output unit attached to the device frame [laser light source 202 between upper lid 235 and upper surface of housing 231, fig. 7]; and
	a laser converging unit attached to the device frame [structures/features/components between and including first mirror 205a and condenser optical system 204, interacting with laser light beam L, fig. 7; condenser optical system 204 is supported by housing 231 by drive unit 232, fig. 7] so as to be movable with respect to the laser output unit  [drive unit 232 is driven according to acquired displacement data, so as to move the condenser optical system 204, fig. 7], wherein
	the laser output unit includes a laser light source configured to emit laser light [laser light source 202 emits laser light beam L, fig. 7], and
	the laser converging unit [structures/features/components between and including first mirror 205a and condenser optical system 204, interacting with laser light beam L, fig. 7] includes:
	a reflective spatial light modulator configured to reflect the laser light while modulating the laser light [reflective spatial light modulator 203 modulates laser light beam L, fig. 7];
	a converging optical system configured to converge the laser light at the object to be processed [condenser optical system 204 converges laser light beam L in object 1 at converging point P, fig. 7]; and
	an imaging optical system constituting a double telecentric optical system [first lens 241a and second lens 241b constitute a double telecentric optical system, fig. 7] in which a reflective surface of the reflective spatial light modulator [reflective spatial light modulator 203 reflects and modulates laser light beam L, fig. 7] and an entrance pupil plane of the converging optical system [condenser optical system 204 defines a plane through which laser light beam L enters, fig. 7] are in an imaging relationship [reflective spatial light modulator 203 reflects laser light beam L which enters condenser optical system 204 to irradiate laser light beam L at converging point P, fig. 7]; and
[bottom plate 233, both side plates 234, top plate 236, together, fig. 7; contain reflective spatial light modulator 203, condenser optical system 204, and first lens 241a and second lens 241b, fig. 7], the housing attached to the device frame [bottom plate 233, both side plates 234, top plate 236, together, fig. 7; make up housing 231 between laser light source 202 and drive unit 232, fig. 7].
However, Nakano does not explicitly disclose
	the housing movable with respect to the laser output unit.
Aboshi discloses a laser device with light processing [laser light sources 21R, 21G, and 21B, and beam irradiation position moving unit 54, fig. 1]; Aboshi teaches among other limitations
	the housing movable with respect to the laser output unit [beam irradiation position moving unit 54 moves contained laser processing components with respect to laser light sources 21R, 21G, and 21B, fig. 1].
	It would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the laser machining device, of Nakano, to have a moving unit to move laser processing components with respect to laser light sources, as taught by Aboshi, for the purpose of enabling modification of the position of an emitted laser beam, for the advantage of not additionally requiring movement of laser light sources [Aboshi, para. 0035, Detailed Description: "The red, green, and blue light is individually incident on a beam irradiation position moving unit 54. The beam irradiation position moving unit 54 includes a mirror 541, prisms 542 and 543, and a driving unit 544 driving the prisms 542 and 543"].

Regarding claim 2, Nakano, and Aboshi discloses substantially all the limitations as set forth above, such as
	the laser processing device, the laser light from the laser output unit, and the laser converging unit.
Nakano further discloses
	an emission direction of the laser light from the laser output unit coincides with a moving direction of the laser converging unit [drive unit 232 moves the condenser optical system 204 back and forth along its optical axis, fig. 7; optical axis is travel direction of laser light beam L through condenser optical system 204 to object 1, fig. 7].

Claims 3 – 5 are rejected under 35 U.S.C. 103 as being unpatentable over NAKANO ET AL (US 2011/0266261 A1, previously cited), and ABOSHI ET AL (US 2014/0333902 A1, newly cited), as applied to claims 1 – 2 above, in view of SCHWARZE ET AL (US 2013/0064706 A1, previously cited).
Regarding claim 3, Nakano, and Aboshi discloses substantially all the limitations as set forth above, such as
	the laser processing device, the laser output unit, and the laser light.
Nakano further discloses
	a laser collimating unit configured to collimate the laser light [beam expander 223 expands diameter of laser light beam L, fig. 7].
However, Nakano, and Aboshi does not explicitly disclose
	the laser output unit further includes a laser light collimating unit.
Schwarze discloses a laser irradiation unit [optical irradiation unit 10 and plant 100, fig. 2]; Schwarze teaches among other limitations
	the laser output unit further includes a laser light collimating unit [beam expander 40 is in optical irradiation unit 10, fig. 2].
	It would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the beam expander, of Nakano, to be located within an irradiation unit, as taught by Schwarze, for the purpose of shaping a laser beam in a compact space prior to irradiation into a housing, for the advantage of efficient use of device space [Schwarze para. 0036, Detailed Description: "the optical irradiation unit 10 is connected to a plant 100 for producing workpieces ... so that the SLM or SLS laser beam 200 provided by the optical irradiation unit 10 is fed through a window 110 of a powder chamber 120 of the plant 100 ... the beam expander 40, the focusing unit 50, the scanner unit 60 and the objective lens 70 are so designed and arranged"].

Regarding claim 4, Nakano, and Aboshi discloses substantially all the limitations as set forth above, such as
	the laser processing device, the laser converging unit, the reflective spatial light modulator, the imaging optical system, the converging optical system, the laser light, the laser output unit, and the housing.
Nakano further discloses
	an optical path of the laser light from the reflective spatial light modulator [laser light beam L reflected from reflective spatial light modulator 203 is within housing 231, fig. 7] via the imaging optical system to the converging optical system is set [laser light beam L travels through first lens 241a and second lens 241b to condenser optical system 204 within housing 231, fig. 7] within the housing [bottom plate 233, both side plates 234, top plate 236, together, fig. 7; contain reflective spatial light modulator 203, condenser optical system 204, and first lens 241a and second lens 241b, fig. 7], and
	the housing is configured to allow the laser light emitted from the laser output unit to enter the housing [laser light beam L enters housing 231 through top plate 236, from laser light source, fig. 7].
However, Nakano, and Aboshi does not explicitly disclose
	the housing is provided with a light entrance unit configured to allow the laser light emitted from the laser output unit to enter the housing.
Schwarze teaches among other limitations
	the housing is provided with a light entrance unit configured to allow the laser light emitted from the laser output unit to enter the housing [window 110 and quartz plate 115, fig. 2].
	It would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the top plate of the housing, of Nakano, to have a window and quartz plate, as taught by Schwarze, for the purpose of allowing transmission of a laser beam into [Schwarze para. 0036, Detailed Description: "The window 110 is hermetically closed by a 15 mm thick quartz plate 115, which is permeable to laser light of the chosen laser radiation of 1075 nm"].

Regarding claim 5, Nakano, Aboshi, and Schwarze discloses substantially all the limitations as set forth above, such as
	the laser processing device, the laser converging unit, the housing, the light entrance unit, the moving direction of the laser converging unit, and the reflective spatial light modulator.
Nakano further discloses
	a mirror arranged in the housing so as to face the light entrance unit in the moving direction of the laser converging unit [mirror 205b, faces direction of incoming laser light beam L which is direction of movement of condenser optical system 204, fig. 7], and
	the mirror reflects the laser light having entered the housing from the light entrance unit, toward the reflective spatial light modulator [mirror 205b reflects laser light beam L towards reflective spatial light modulator 203, fig. 7].

Claims 6 – 7 are rejected under 35 U.S.C. 103 as being unpatentable over NAKANO ET AL (US 2011/0266261 A1, previously cited), and ABOSHI ET AL (US 2014/0333902 A1, newly cited), as applied to claims 1 – 5 above, in view of OFFERHAUS ET AL (US 6,437,287 B1, previously cited).
Regarding claim 6, Nakano, and Aboshi discloses substantially all the limitations as set forth above, such as
	the laser processing device, the support unit, the device frame, and the moving direction of the laser converging unit.
Nakano further discloses
	the support unit is movable along a plane perpendicular to the moving direction of the laser converging unit [stage 111 moves in X and Y directions, perpendicular to movement direction of optical system 204 along travel direction of laser light beam L through condenser optical system 204, fig. 7].
However, Nakano, and Aboshi does not explicitly disclose
	the support unit is attached to the device frame.
Offerhaus discloses a laser processing device [device 1, fig. 1]; Offerhaus teaches among other limitations
	the support unit is attached to the device frame [XY-displacement table 3 is attached to frame 2 with processing head 10, fig. 1].
	It would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the stage, of Nakano, to be attached to a frame, as taught by Offerhaus, for the purpose of enabling accurate positioning of a laser beam emitted by a [Offerhaus, col. 3 line 45, Detailed Description: "the image of the workpiece to an image-processing control member 32 which can actuate the XY-table 3 for making a cut of a predetermined shape in the workpiece 4"].

Regarding claim 7, Nakano, Aboshi, and Offerhaus discloses substantially all the limitations as set forth above, such as
	the laser processing device [Nakano, laser machining device 200, fig. 7], the support unit [Nakano, stage 111, fig. 7], the device frame [Nakano, housing 231, fig. 7], and the laser converging unit [Nakano, structures/features/components between and including first mirror 205a and condenser optical system 204, interacting with laser light beam L, fig. 7; condenser optical system 204 is attached to housing 231 by drive unit 232, fig. 7].
Nakano further discloses
	the laser converging unit is attached to the device frame via a second moving mechanism [condenser optical system 204 is attached to housing 231 by drive unit 232, fig. 7].
However, Nakano, and Aboshi does not explicitly disclose
	the support unit is attached to the device frame via a first moving mechanism.
Offerhaus teaches among other limitations
[XY-displacement table 3 is attached to frame 2 with processing head 10, fig. 1; XY-displacement table 3 attaches to Nakano stage 111, fig. 7, in a modification of Nakano].
	It would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the stage, of Nakano, to be attached to an XY-displacement table attached to a frame, as taught by Offerhaus, for the purpose of enabling accurate positioning of a laser beam emitted by a processing head, for the advantage of accurate machining of a workpiece positioned by the stage [Offerhaus, col. 3 line 45, Detailed Description: "the image of the workpiece to an image-processing control member 32 which can actuate the XY-table 3 for making a cut of a predetermined shape in the workpiece 4"].

Response to Amendment
The Claims filed on 05/14/2021 is acknowledged.

Response to Argument
The Remarks/Arguments, filed on 05/14/2021, is acknowledged.
A.	With respect to the rejection of claims 1 – 2 under 35 USC 102 of Nakano, the Applicant argues, filed on 05/14/2021, page 7 line 14: “Applicant respectfully submits that Nakano does not teach or render obvious at least the features of “a laser converging unit attached to the device frame so as to be movable with respect to the laser output unit,” and “the laser converging unit includes ... a housing with the reflective spatial light modulator, the converging optical system, and the imaging optical system, the housing attached to the device frame so as to be movable with respect to the laser output unit,” as recited in claim 1. As pointed out in MPEP § 2131, “[t]o anticipate a claim, the reference must teach every element of the claim.” Thus, “[a] claim is anticipated only if each and every element as set forth in the claim is found, either expressly or inherently described, in a single prior art reference. Verdegaal Bros. v. Union Oil Co. Of California, 2 USPQ 2d 1051, 1053 (Fed. Cir. 1987).” Claim 2 depends from claim 1 and recites the same combination of allowable features recited in claim 1 as well as additional features that define over the applied art. Accordingly, Applicant respectfully requests that the rejection under 35 U.S.C. § 102(a)(1) of claims 1 and 2 be withdrawn.”
Examiner’s response: Applicant’s arguments, see above, with respect to the rejection of claims 1 – 2 under 35 USC 102 of Nakano have been fully considered and are persuasive. The rejection of claims 1 – 2 under 35 USC 102 of Nakano has been withdrawn. However, upon further consideration, a new grounds of rejection of claim 1 is made, in view of the newly added limitations, such as, among others: “a housing with the reflective spatial light modulator, the converging optical system, and the imaging optical system, the housing attached to the device frame so as to be movable with respect to the laser output unit", line 17. Claims 1 – 7 have not been previously considered/examined with the newly added limitations. Therefore, claims 1 – 7 are changed in scope. The newly added limitations, for which the Applicant argues, necessitated further consideration/search, and necessitated addition of the newly cited Aboshi reference. The Applicant's arguments are not persuasive when previously cited Nakano, and newly cited Aboshi are considered, because it is respectfully argued that Nakano, and Aboshi disclose/suggest all the limitations in claims 1 – 2, in a new grounds of rejection under 35 USC 103, see analysis above.

With respect to the rejection of claims 3 – 5 under 35 USC 103 of Nakano, and Schwarze, and of claims 6 – 7 under 35 USC 103 of Nakano, and Offerhaus, The Applicant argues, filed on 05/14/2021, page 8 line 6: “Claims 3-7 depend from claim 1 and recite the same combination of allowable features recited in claim 1 as well as additional features that define over the applied art. Applicant respectfully submits that Schwarze and Offerhaus fail to overcome the deficiencies of Nakano. Accordingly, Applicant respectfully requests that the rejection under 35 U.S.C. § 103 of claims 3-7 be withdrawn, and the claims allowed.”
Examiner's response: Applicant's arguments with respect to the rejection of claims 3 – 5 under 35 USC 103 of Nakano, and Schwarze, and of claims 6 – 7 under 35 USC 103 of Nakano, and Offerhaus have been fully considered and are persuasive The rejection of claims 3 – 5 under 35 USC 103 of Nakano, and Schwarze, and of claims 6 – 7 under 35 USC 103 of Nakano, and Offerhaus has been withdrawn. However, upon further consideration, a new grounds of rejection of claim 1 is made, in view of the newly added limitations in claim 1, see examiner’s response above. Claims 1 – 7 have not been previously considered/examined with the newly added limitations. Therefore, claims 1 – 7 are changed in scope. The newly added limitations, for which the Applicant argues, necessitated further consideration/search, and necessitated addition of the newly cited Aboshi reference. The Applicant's arguments are not persuasive when previously cited Nakano, and newly cited Aboshi are considered, because it is respectfully argued that Nakano, and Aboshi disclose/suggest all the limitations in claims 1 – 2, in a new grounds of rejection under 35 USC 103, see analysis above. The Applicant’s arguments are not persuasive, when Nakano, Aboshi, and previously cited Schwarze, and Offerhaus are considered, because it is respectfully argued that Nakano, Aboshi, and Schwarze 

Conclusion
Applicant’s amendment of claim 1 added new limitations, such as, among others: “a housing with the reflective spatial light modulator, the converging optical system, and the imaging optical system, the housing attached to the device frame so as to be movable with respect to the laser output unit". Claims 1 – 7 have not been previously considered/examined with the newly added limitations. Therefore, claims 1 – 7 are changed in scope.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on (571)272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MASAHIKO MURANAMI/
Examiner, Art Unit 3761
07/22/2021
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761